Name: Council Regulation (EU) 2018/76 of 23 October 2017 on the allocation of fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  European construction;  international affairs;  Africa
 Date Published: nan

 19.1.2018 EN Official Journal of the European Union L 14/1 COUNCIL REGULATION (EU) 2018/76 of 23 October 2017 on the allocation of fishing opportunities under the Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 28 January 2014, the Council adopted Decision 2014/146/EU (1) on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Agreement). (2) The first Protocol (2) to the Agreement set out, for a period of 3 years, the fishing opportunities granted to Union vessels in the fishing zone under the sovereignty or jurisdiction of the Republic of Mauritius (Mauritius) and the financial contribution granted by the Union. The period of application of that Protocol expired on 27 January 2017. (3) In accordance with Council Decision (EU) 2017/1960 (3), a new Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (the Protocol) was signed on 8 December 2017. (4) The method for allocating the fishing opportunities among the Member States should be defined for the entire period of application of the Protocol. (5) Article 10(1) of Council Regulation (EC) No 1006/2008 (4) provides that the Commission is to inform the Member States concerned if it appears that the number of fishing authorisations or the amount of fishing opportunities allocated to the Union under the Protocol are not fully utilised, and request them to confirm not making use of those fishing opportunities. The absence of a reply within a set deadline is to be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. That deadline should be set. (6) The Protocol will apply on a provisional basis from its date of signature, in order to ensure an expeditious start to fishing activities of Union vessels. This Regulation should therefore also apply from that date, HAS ADOPTED THIS REGULATION: Article 1 (1) The fishing opportunities established under the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain: 22 vessels France: 16 vessels Italy: 2 vessels (b) surface long-liners: Spain: 12 vessels France: 29 vessels Portugal: 4 vessels (2) Regulation (EC) No 1006/2008 shall apply without prejudice to the Agreement and the Protocol. (3) If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities established by the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. (4) The deadline referred to in Article 10(1) of Regulation (EC) No 1006/2008 shall be set at 10 working days as from the date on which the Commission submits its request. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 8 December 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 23 October 2017. For the Council The President K. IVA (1) Council Decision 2014/146/EU of 28 January 2014 on the conclusion of the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 79, 18.3.2014, p. 2). (2) Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 79, 18.3.2014, p. 9). (3) Council Decision (EU) 2017/1960 of 23 October 2017 on the signing, on behalf of the Union, and provisional application of a Protocol setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Union and the Republic of Mauritius (OJ L 279, 28.10.2017, p. 1). (4) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).